Citation Nr: 0739069	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-35 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial increased (compensable) 
evaluation for bilateral defective hearing from November 28, 
2000.

2.  Entitlement to an increased evaluation for bilateral 
defective hearing in excess of 30 percent from December 12, 
2005.

3.  Entitlement to an initial increased evaluation for 
bilateral tinnitus in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from July 1944 to June 1946, 
and from April 1949 to April 1953.  He was born in 1925.

The veteran filed his initial claim for service connection 
for defective hearing and tinnitus in November 2000.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in February 2005 and June 2006.

The rating assigned for the veteran's defective hearing was 
initially assigned as noncompensable; it was increased to 30 
percent during the course of the current appeal.  However, 
that is not the maximum assignable, and therefore the issue 
remains on appeal.  See AB v. Brown, 6 Vet App. 34 (1993). 

During the course of the current appeal, actions have been 
effectuated on a number of other issues.  As a result, at 
present, service connection is in effect for residuals of 
lumbar spine injury with degenerative joint disease, rated as 
50 percent disabling; post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling; bilateral hearing loss, rated 
as 30 percent disabling; tinnitus, rated as 10 percent 
disabling; and tinea of the feet and hands and residual 
scarring from a wound of the forehead and upper lip, each 
rated as noncompensably disabling.  A total rating based on 
individual unemployability (TDIU) has been assigned from May 
31, 2005.  (During the course of this appeal, the rating was 
also increased for his back disability; the veteran indicated 
that he was satisfied with that rating and withdrew the back 
issue from current appellate review.)

On November 26, 2007, a Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

FINDINGS OF FACT

1.  The competent medical evidence reflects that the veteran 
has had audiometric findings reflecting pure tone responses 
more nearly than not approximating a variable average of 
level VI, but no more, in both ears since November 2000.

3.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 30 percent rating, and no more, for 
bilateral hearing loss have been met from November 28, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.85-
4.87, Diagnostic Code 6100 (2007).

2.  The schedular criteria for a rating in excess of 30 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (2007).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6260 (2002, 2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The veteran filed his initial claim with regard to the herein 
concerned disabilities in November 2000.  Service connection 
for tinnitus was granted, and a 10 percent rating assigned; a 
noncompensable rating was initially assigned for his hearing 
loss.  The veteran sought an increase and the RO provided him 
notice in accordance with the VCAA.  Additional medical 
evidence was introduced into the file, and a 30 percent 
rating was assigned for the hearing loss after a VA 
examination in 2005.

SOC and SSOCs have been issued and letters provided the 
veteran with regard to the evidence required in his defective 
hearing claim, etc. including a special Dingess letter.  
Additional clinical evidence has been introduced into the 
file.  The documents comprehensively informed him of what 
action was being taken, what evidence was of record, and what 
was required.

By way of RO correspondence since he filed the claim, he has 
been notified that VA would obtain pertinent data to include 
VA records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  
He has been given a notification of the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence including as part of the Board's remand after which 
additional data was obtained and entered into the record.  
Subsequent process and adjudication was accomplished.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He has indicated that he had no 
other information or evidence to give VA to substantiate his 
claim.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the veteran 
has been given every reasonable opportunity to participate 
and has, in fact, actively participated in the documentation 
and pursuit of his claim.

With special regard to VCAA and the tinnitus claim, the VA 
General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In the instant case with regard to tinnitus, the facts are 
not in dispute.  Resolution of the veteran's appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings for tinnitus.  
Therefore, the VCAA is not applicable.

II.  Defective Hearing

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hz.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I, for essentially normal acuity, through Level XI, for 
profound deafness. 38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 
6100 (2007).

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. 38 C.F.R. 
§ 4.86(b) (2007).  

The Court has noted that the assignment of disability ratings 
for hearing impairment are basically arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the 
facts shown to exist during the separate periods of time.  
However, based on the decision below, the Board does not find 
that will be necessary herein.

Prior to his claim in 2000, there were no contemporaneous 
audiological evaluations in the file.  A private facility had 
reportedly tested his hearing in January 1992 and found 
bilateral loss.

The veteran had asked for hearing acuity examinations 
including when seen by VA in December 2001, but the tests 
were not then done.  He had also mentioned the need for such 
a test when seen as an outpatient.

Pertinent to the current claim, there are several audiometric 
evaluations of record, the first of which was scheduled well 
after he filed the claim.

On VA examination in April 2002, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
40
60
60
80
LEFT
--
40
65
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

A report from a private audiological facility in June 2003 
did not refer to actual audiological findings but diagnosed 
mild to severe sloping high frequency sensorineural hearing 
loss, bilaterally with speech recognition thresholds of 50 
decibels, bilaterally.

On VA examination in July 2003, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
45
55
50
70
LEFT
--
45
55
55
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

A private facility again reported on the veteran's hearing 
acuity in May 2004.  Attached to the findings were several 
audiological reports, shown in graph or chart form and not 
interpreted or translated into digits as above.  A summary 
was noted to the effect that he had pure tone threshold 
ranging from 35-70 decibels in the right and 25-65 in the 
left ear with word identification scores of 76 percent in the 
right and 52 percent in the left ear at 80 decibels; when the 
intensity was increased to 90 decibels, a fair score of 72% 
was noted for word identification.

On VA examination in May 2004, on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
35
50
50
65
LEFT
--
25
40
50
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

On examination done for VA in December 2005, on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
80
LEFT
25
40
50
55
80

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 52 percent in the left ear.  

The veteran now wears hearing aids in both ears.

In assessing bilateral hearing deficits, it is noted that, 
for the most part, evaluation of such loss is undertaken by 
inserting finite audiological findings into a specific slot 
on a given chart, cited above, and extrapolating the given 
level of hearing acuity which in turn translates to a 
combined score which equates to a given schedular rating.  
Thus, hearing loss is usually a fairly routine from the 
rating standpoint.  

However, there are some unusual circumstances in this case 
which render the ordinary schedular processes somewhat less 
predetermined.  These clinical aberrations are not with 
special regard to either hospitalizations or occupational 
impact, so they are not technically extra-schedular in nature 
(e.g., 38 C.F.R. § 3.321), but rather in the realm of unusual 
clinical findings constituting an aberrant overall picture 
which requires a second review when compared to ordinary 
clinical data and patterns.

It is noteworthy that, on numerous VA and private 
evaluations, it had been duly noted that as a survivor of the 
Battle of the Bulge in World War II, the veteran's hearing 
loss from service is related to trauma of probably both an 
osseous (head injury) and acoustic nature (noise exposure).  
As he has grown older, that deficit has become more 
pronounced and problematic, as he had clearly noted in filing 
his claim.

It is unfortunate that there were no findings with which to 
compare his current losses at the time he filed the claim, or 
shortly before or after.  That lack of data is certainly not 
the fault of the veteran and should not affect him to his 
detriment.  Nonetheless, the Board finds that the clinical 
notations in the file before, and the actual testing that has 
been undertaken by VA and private facilities since his claim 
in 2000, is adequate in the aggregate to provide an ample 
basis for assessing his losses.

His circumstances are somewhat unusual in that he primarily 
has battled the difficulties in the area of speech reception 
due to the "mixed" and idiosyncratic nature of his hearing 
loss.  He now wears hearing aids in both ears which 
apparently equalize the outside and ambient noise problems 
and permit him to better understand directed conversation.  
(Hearing aids are taken into consideration in the schedular 
criteria of record).

With the deficit compensated by the use of such amplification 
and appliances, the findings on his 2005 test are clearly 
reflective of level V in one ear and level VII in the other, 
which translates to a 30 percent rating.  And clinically, 
there is nothing which nearly approximates any increase in 
the pathology in either or both ears which would warrant an 
evaluation greater than 30 percent from December 2005.  

The problem encountered in this case is the accurate 
assessment of his hearing disability from the time of the 
claim in 2000 to the time of that unequivocal audiological 
finding in late 2005.  It is noted that, throughout this 
period, his losses have been more than minimal.  Fortunately, 
there are repeated audiological assessments, including VA and 
private findings which are basically consistent with one 
another, and all show slight variations at given times at 
various levels, particularly in speech reception.  For 
instance, on those occasions when decibel thresholds are 
higher at certain levels, his speech recognition may improve, 
and vice versa.  And, while his 2005 audiological findings 
show a somewhat diminished speech threshold from prior VA 
tests, (and it was based on those findings that the VARO 
assigned the increased rating), these 2005 VA findings are 
entirely consistent with the private speech recognition 
testing during the interim period since 2000, and these 
private tests, while not certified under VA criteria, are 
sometimes backed up by supplemental specialized testing.

On carefully evaluating all of the audiometric findings cited 
above, although individually variable on a given date, the 
Board concludes that, on average, the veteran's levels of 
hearing loss are about V-VI for each ear.  Resolving 
reasonable doubt in his favor, in the aggregate, this data 
fall well within the parameters for assigning a 30 percent 
rating using the schedular criteria as shown in the 
regulatory charts.  As noted above, however, no persuasive 
clinical findings support an evaluation in excess of 30 
percent.  

III.  Tinnitus

Service connection for tinnitus was established in the 
initial rating action by the VARO at which time a 10 percent 
rating was assigned for his tinnitus, with the effective date 
being the date of his original claim, November 28, 2000.  

The VARO denied the veteran's request because under DC 6260 
(including as in effect on November 28, 2000) there was no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

DC 6260 was revised effective June 23, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Court reversed a Board decision which had found that, under 
pre-June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of DC 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that might ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.  
During the course of the current appeal, the veteran 
specifically cited the Smith case in his argument with regard 
to the tinnitus claim herein. 

In the interim, the Federal Circuit reversed the Veterans 
Court's decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, supra.  Citing U.S. 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations is entitled 
to substantial deference by the courts as long as that 
interpretation is not plainly erroneous or inconsistent with 
the regulations.  Finding that there was a lack of evidence 
in the record suggesting that VA's interpretation of DC 6260 
is plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Veterans Court had 
erred in not deferring to VA's interpretation.

As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based upon 
the law, and not the facts of the case, the claim must be 
denied on the basis of a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased evaluation of 30 percent for bilateral defective 
hearing is granted from November 28, 2000, subject to the 
pertinent regulatory criteria relating to the payment of 
monetary awards.

An increased evaluation in excess of 30 percent from December 
12, 2005, for bilateral defective hearing is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


